internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 2-plr-133429-03 date date legend x y a b state date dear this responds to your letter dated date and subsequent information submitted on behalf of x requesting time extensions under sec_301_9100-3 of the procedure and administration regulations for x to elect to be treated as an association_taxable_as_a_corporation for federal tax purposes and to elect to treat y as a qualified_subchapter_s_subsidiary qsub additionally x is requesting relief under sec_1362 of the internal_revenue_code facts the information submitted states that x was organized as a business_trust under the laws of state on date on date a and b the shareholders of y an s_corporation contributed all of their shares in y to x in exchange for ownership interests in x a and b intended for x to elect to be treated as an association taxable as a plr-133429-03 corporation and then to elect to be treated as an s_corporation with both elections effective on date in addition x intended to make a qsub election for y effective on date however due to inadvertence form_8832 entity classification election and form_2553 election by a small_business_corporation were not timely filed for x additionally a valid qsub election was not made with respect to y law and analysis sec_301_7701-3 provides that a business_entity that is not classified as a corporation under sec_301_7701-2 or an eligible_entity can elect its classification for federal tax purposes an eligible_entity with at least two members can elect to be classified as either an association or a partnership sec_301_7701-3 provides that an eligible_entity with two or more members is a partnership unless it elects otherwise sec_301_7701-3 allows an eligible_entity to elect to change its classification by filing form_8832 sec_301_7701-3 provides that all such elections become effective on the date specified by the entity on form_8832 or on the date filed if no effective date is specified the specified effective date must not be earlier than days prior to the filing_date of form_8832 nor later than twelve months after the filing_date sec_301_9100-1 gives the commissioner discretion to grant reasonable extensions of time to make regulatory elections under the rules of sec_301_9100-2 and sec_301_9100-3 under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a regulation published in the federal_register sec_301_9100-3 sets forth the standards that the commissioner uses to determine whether to grant a discretionary extension of time these standards indicate that the commissioner should grant relief when the taxpayer provides evidence proving to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_1362 provides that a small_business_corporation can elect to be treated as an s_corporation sec_1362 provides when an s election becomes effective if an s election is made within the first two and one-half months of a corporation's taxable_year then that corporation will be treated as an s_corporation for the year in which the election was made if an election is made after the first two and one-half months of a corporation's taxable_year then the corporation will generally not be treated as an s_corporation until the following taxable_year sec_1362 provides that if no election is made pursuant to sec_1362 or if the election is made after the date prescribed for making such an election and the plr-133429-03 secretary determines reasonable_cause existed for the failure to timely make the election then the secretary can treat such an election as timely made for that taxable_year and effective as of the first day of that taxable_year sec_1361 provides that a qsub shall not be treated as a separate corporation and all assets liabilities and items of income deduction and credit of a qsub shall be treated as assets liabilities and such items as the case may be of the s_corporation sec_1361 defines a qsub as a domestic_corporation which is not an ineligible_corporation in which percent of the stock of the corporation is owned by an s_corporation and the s_corporation elects to treat the corporation as a qsub sec_1_1361-3 of the income_tax regulations provides the time and manner of making a qsub election a taxpayer makes a qsub election with respect to a subsidiary by filing a form_8869 qualified_subchapter_s_subsidiary election with the appropriate service_center sec_1 a provides that a qsub election cannot be effective more than two months and days prior to the date of filing conclusion based solely on the information submitted and the representations made we conclude that x has satisfied the requirements of sec_301_9100-1 and sec_301_9100-3 as a result x is granted an extension of time of days from the date of this letter to elect to be treated as an association_taxable_as_a_corporation for federal tax purposes effective date x should make the election by filing a form_8832 with the appropriate service_center a copy of this letter should be attached to that form a copy is enclosed for that purpose we also conclude that x has established reasonable_cause for failing to make a timely election to be an s_corporation accordingly provided that x makes the above- mentioned election to be treated as an association_taxable_as_a_corporation and makes an election to be an s_corporation by filing a completed form_2553 with the appropriate service_center effective date within days following the date of this letter then such election will be treated as timely made for date a copy of this letter should be attached to that form finally x is granted an extension of time of days from the date of this letter to elect to treat y as a qsub effective date accordingly provided that x makes the above-mentioned election by filing a form_8869 with the appropriate service_center to be treated as an association_taxable_as_a_corporation followed by an s_corporation_election and makes a qsub election for y within days following the date of this letter then such election will be treated as timely made for date a copy of this letter should be attached to that form except as expressly provided herein no opinion is expressed or implied plr-133429-03 concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed concerning whether x was or is a small_business_corporation or whether y is or was eligible to be a qsub this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer and the taxpayer’s second representative sincerely associate chief_counsel passthroughs and special industries heather maloy enclosures copy of this letter copy for sec_6110 purposes
